Citation Nr: 0530001	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  00-13 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Entitlement to service connection for a bilateral foot 
fungus.

2.	Entitlement to service connection vision loss, claimed 
as decreased vision.

3.	Entitlement to service connection post-traumatic stress 
disorder (PTSD), to include depression.

4.	Entitlement to service connection for a back disorder, 
variously identified as chronic arthritis of the 
lumbosacral spine with left lower extremity neuropathy 
and radiculopathy.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1958 to 
January 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that, in pertinent part, denied the 
veteran's claims for service connection for bilateral foot 
fungus, vision loss, PTSD, and a back disorder.

In response to his April 2000 request, the veteran was 
scheduled for a personal hearing at the RO in July 2000, but 
requested that it be rescheduled.  He was rescheduled for a 
hearing in July 2004; however, before the hearing, he told an 
RO representative that he was unable to attend, and requested 
that the hearing be rescheduled.  In a February 2005 letter, 
the RO asked the veteran to indicate whether he wanted to be 
rescheduled for another hearing.  In a lengthy signed 
response dated in March 2005, the veteran said that he wanted 
his claims sent directly to the Board.  Thus, all due process 
requirements were met with regard to his hearing request.


FINDINGS OF FACT

1.	The objective and competent medical evidence of record 
preponderates against a finding that the veteran has a 
bilateral foot fungus, including chronic onychomycosis 
of the left great and little toenails, related to his 
period of active military service.

2.	Decreased vision was noted at the time the veteran 
entered active service, but the competent and probative 
medical evidence of record clearly and unmistakably 
preponderates against a finding that the pre-existing 
vision loss disorder was permanently aggravated by 
service or that the veteran has decreased vision related 
to his period of active military service.

3.	The objective and competent medical evidence of record 
preponderates against a finding that any currently 
diagnosed PTSD and/or depression is related to the 
veteran's period of active military service.

4.	The objective and competent medical evidence of record 
preponderates against a finding that any currently 
diagnosed back disorder, including chronic arthritis of 
the lumbosacral spine with left lower extremity 
neuropathy and radiculopathy, is related to the 
veteran's period of active military service.


CONCLUSIONS OF LAW

1.	Bilateral foot fungus was not incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2005).

2.	Vision loss preexisted active service and was not 
aggravated during military service and decreased vision, 
including myopia and presbyopia, were not incurred 
during active military service.  38 U.S.C.A. §§ 1110, 
5100-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306 (2005); 70 Fed. Reg. 
23,027-20 (May 4, 2005).

3.	Post-traumatic stress disorder, to include depression, 
was not incurred during active military service.  
38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).

4.	A back disorder, variously identified as chronic 
arthritis of the lumbosacral spine with left lower 
extremity neuropathy and radiculopathy, was not incurred 
during active military service.  38 U.S.C.A. §§ 1110, 
5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

When he was examined for entry into service in January 1958, 
ophthalmoscopic examination revealed that the veteran's 
uncorrected visual acuity for distance was 20/400 in each 
eye, corrected to 20/30 in the right eye, and to 20/25 in the 
left eye, and a visual defect was noted on the examination 
report.  The veteran's spine, feet and upper and lower 
extremities were normal, and he was found qualified for 
active service.

The veteran's service medical records (SMRs) are not 
referable to complaints or diagnosis of, or treatment for, a 
back or visual disorder or a foot fungus.  The veteran was 
hospitalized from January to February 1958 for treatment of 
pneumonia.  When examined at admission, there was no report 
of a back, foot or psychiatric abnormality.  

According to a February 1959 clinical entry, a stove blew up 
in the veteran's face.  It was noted that his face was red 
and he reported no visual difficulty.  Topical medication was 
prescribed.  In September 1960, it was noted that the veteran 
was seen for nervousness.  The entry does not reflect a 
diagnosed disorder or whether treatment was rendered.  

The SMRs reflect that, in November 1960, the veteran was 
hospitalized for treatment of a right anterior chest 
contusion and ruptured bronchial vessel, incurred during a 
football game.  The record is not referable to a back or foot 
disorder, or diagnosis of a psychiatric disorder.  In 
December 1960, he was seen in the clinic for an abrasion on 
the right hip.  On a report of medical history completed in 
December 1960, when he was examined for separation, the 
veteran checked yes to wearing glasses, and no to having 
depression, nervous trouble, a bone, joint or other 
deformity, foot trouble, and arthritis.  On examination at 
that time, his upper and lower extremities, spine, and feet 
were normal, and a psychiatric abnormality was not noted.  
Uncorrected visual acuity for distance was reported as 20/20 
in each eye.   

Service personnel records indicate that the veteran's 
military occupational specialty was military policeman, and 
he received training as a cook.  He received a sharpshooter 
award.

Post-service, VA and non-VA medical records and examination 
reports, dated from 1992 to 2003, are associated with the 
claims file.

Disability medical records, dated from June 1992 to January 
1993, from the State Industrial Insurance System, in Las 
Vegas, Nevada, indicate that the veteran was involved in a 
"scuffle" in December 1991 while working as a security 
guard.  There was no loss of consciousness; his glasses were 
broken; and his head hit the pavement.  He did not see a 
physician at the time and later developed persistent 
headaches and blackouts.  The assessment was black-out 
episodes after head trauma and a neurological examination was 
recommended.  He was placed on temporary disability.

According to the second page of a July 1992 private medical 
record, D.J.I., M.D., diagnosed muscle contraction headaches 
and blackout spells of indeterminate etiology; epilepsy was 
doubted.  The physician said that the veteran's major problem 
seemed to be stress and anxiety.

An August 1992 private medical report from M.M., M.D., 
reveals that the veteran, who was 51 years old, was evaluated 
regarding his history of blackout spells and headaches.  It 
was noted that the veteran enjoyed good health until December 
1991, when he was beaten in a physical altercation in which 
he attempted to help a partner who was brutally beaten.  His 
headaches developed thereafter and he was very depressed 
since the beating.  Musculoskeletal and neurologic 
examination findings were negative.  The veteran's back and 
extremities were normal.  The impression/problem list 
included depression that Dr. M.M. said was a component of the 
headache and occasional blackout disorder.  The veteran was 
not suicidal and counseling was recommended.  

An August 1992 disability medical record indicates that the 
veteran had occasional bad dreams of his altercation.  It was 
noted that he was almost run over by a truck or that was 
threatened during the skirmish.  His blackouts continued.  
His gait was normal.  When seen in September 1992, it was 
noted that there was no tenderness to palpation anywhere over 
the veteran's body.  

According to a late September 1992 record, during the 
altercation, a gun was pointed at the veteran's head and he 
thought he might be shot in the head.  That did not occur, 
although he hit his head on the ground during the scuffle.  
The assessment was blackout following head trauma, possibly 
related to stress disorder.  An October 1992 record indicates 
the veteran was irritable and agitated and continued with 
symptoms of PTSD.  The diagnosis was PTSD.  In November 1992, 
the veteran complained of anxiety and disorientation, and 
anxiety/stress, and PTSD were diagnosed.  A December 1992 
record reflects the veteran's complaints of agitation, bad 
dreams and discomfort.  The assessment was PTSD and back 
disorder.

Private chiropractic treatment records from J.K., D.C., dated 
from August 1997 to February 2001, indicate the veteran's 
complaints of, and treatment for, lumbar spine pain.

In October 1998, the RO received the veteran's original claim 
for VA benefits due to multiple disorders.

In March 1999, the veteran underwent several VA examinations.  
According to an ophthalmologic examination report, the 
examiner noted that there were no eye records in the claims 
file.  It was also noted that the veteran was involved in an 
explosion in service, knocked unconscious, and received 
facial burns.  He said he was blinded for several hours after 
being awakened from an unconscious state.  He did not 
indicate there was a residual problem.  Currently, the 
veteran said his bifocals seemed weak and his left eye 
throbbed, particularly in the late day and evening, while 
watching television or reading.  He complained of glare and 
had occasional flashes, floaters, and tearing, bilaterally.  
On examination, the veteran's corrected visual acuity for 
distance was 20/20 in the right eye and 20/20-1 in the left 
eye.  Uncorrected visual acuity for distance was 20/400 in 
the left and right eyes.  Corrected visual acuity for near 
vision was 20/25 in each eye.  Uncorrected visual acuity for 
near vision was 20/30 in each eye.  Best corrected vision was 
20/20 in both eyes for distance and 20/20-1 in both eyes for 
near vision.  Upon clinical examination, the diagnoses were 
asymmetric cup to disc ratio, but both nerves looked healthy; 
and iris nevus in the left eye.  The VA ophthalmologist said 
that veteran's ocular health was "excellent" and that the 
veteran was myopic and presbyopic.  A VA outpatient eye 
examination record, dated that same day, reflects a possible 
familial history of glaucoma.

The veteran underwent VA psychological examination for PTSD.  
He claimed several traumatic noncombat incidents in service.  
He gave a history of developing pneumonia during basic 
training and developed back problems at that time.  After 
training as a cook he went to Korea, where he said a good 
buddy had his head knocked off in a non-combat incident.  The 
veteran was not present when the accident happened, and saw 
his friend taken to the ambulance.  He reported an accident 
in approximately 1958, when an immersion heater he maintained 
as a cook exploded in his face.  He was badly burned in the 
face and the burns were painful for three weeks.  He was 
unconscious for a short while, was hospitalized with second 
degree burns and then elected to return to his company.  He 
said his facial skin was abnormal for many months and people 
commented about his looks.  Another stressful event occurred 
in 1960 or 1961 at Fort Stewart, Georgia, when the veteran 
worked as a military policeman.  He was called to an 
emergency room where six severely injured soldiers had been 
brought after a severe auto accident.  He saw many horrible 
things in the hospital.  As a military policeman, the veteran 
said he saw many accidents had had to break up many fights.  
He learned a good friend was killed by an angry husband.  

After service, from 1961 to 1970, the veteran lived with his 
family and worked.  He said he was probably bothered about 
the accidents in service and was a workaholic, but it 
depressed him because life was tenuous.  Through 1980, he 
worked hard and had many sexual relationships.  His stressful 
events never left his mind.  In the 1990s, two traumatic 
events occurred.  The first event occurred when the veteran 
worked as a security guard at the National Air Guard.  Two 
pilots went down and he was told about the status of the body 
parts.  He did not see the pilots or the crash, but saw the 
plane wreckage.  The death hit him hard, but he did not know 
the pilots.  It upset him and caused him to flashback to his 
own death incidence.  The second event occurred in 
approximately 1991 or 1992, when his security partner was 
beaten up and the veteran assisted him.  The perpetrators 
jumped into a vehicle and nearly hit the veteran.  He said if 
had not rolled away, he would have been decapitated.  The 
event was sufficiently traumatic that it led him away from 
that city and he went into psychotherapy.  

Currently, the veteran complained of nightmares, sweats, and 
passing out.  He said that in 1991 and 1992 when he went into 
therapy, he was suicidal and depressed.  He also had bad back 
spurs that caused tremendous pain.  He was currently 
depressed because he knew he did not live a very normal life.  
Upon examination, the Axis I diagnoses were PTSD, secondary 
to civilian trauma in 1991, general anxiety disorder, and 
mild depression.

According to a VA examination report for scars, the veteran 
reported that in 1958, a large engine for heating water that 
he used exploded.  His face, eyes and forehead were burned.  
He was seen in a hospital in Korea and treated with local 
unguents and pain medication, but was not hospitalized.  He 
was told he had a second degree burn.  He said his gums were 
also burned.  His wounds healed but he sunburned easily and 
lost hair on his head after the injury.  He denied any 
ulceration skin grafts or any scarring.  It was noted that 
there were no scars on his face.  He had full motion of his 
eyelids and the examiner found no sequela.  The diagnoses 
included status post facial burn without sequela at the 
present time.

A VA dermatology examination report reflects that the veteran 
gave a history of developing fungus infections in his left 
toes in service for which he never received any particular 
treatment.  He had thickening of the left great toenail since 
that time, with no treatment for it.  He also had some 
thickening of the left little toenail.  Both showed some 
signs of chronic onychomycosis but, otherwise, were not a 
problem.  The diagnosis was chronic onychomycosis involving 
the left great toenail and left little toenail.  There was 
merely thickening of the nails, particularly the big toenail.

A VA orthopedic (spine) examination report indicates that the 
veteran gave a history of back injuries first by lifting 
large pots of food as a cook in Korea, and by playing 
basketball and football.  In 1961, he sustained a major 
series of injuries while in a major game at Fort Stewart and 
fractured ribs on the right, developed back pain, and coughed 
up or vomited blood for about one week, for which he was 
hospitalized.  The veteran said he continued to have back 
pain ever since, that worsened in recent years.  Upon 
examination, the diagnosis was chronic arthritis of the 
thoracic and lumbosacral spine following injury with evidence 
of left low extremity neuropathy and radiculopathy.  X-rays 
of the lumbosacral spine taken at the time showed moderate 
distal osteoarthritic changes and L4-5 disc degeneration

A May 1999 VA outpatient record indicates that the veteran 
complained of depression and wanted counseling.  He gave a 
history of low back pain for many years and a history of 
PTSD.  The assessment included degenerative joint disease and 
a recent diagnosis of glaucoma at VA.  He was referred for 
psychiatric and ophthalmologic examinations. 

A March 2000 VA outpatient record indicates that the veteran 
was not seen in nearly one year and his past medical history 
included depression, degenerative joint disease, glaucoma, 
and a history of PTSD.

A May 2000 VA outpatient record indicates that the veteran 
was seen in the eye clinic for complaints of intermittent 
pain with twitching and burning.  Best corrected visual 
acuity was 20/20 (blurring) and 20/25 +2.  The clinical 
impression indicated glaucoma was suspected.  

In a July 2003 signed statement, J.G.C., O.D., said the 
veteran gave a history of explosion that affected his eyes in 
service for which he was not hospitalized.  He reported a lot 
of swelling for several weeks, and dry eyes and photophobia 
since that time.  Uncorrected visual acuities were 20/400 in 
each eye and corrected visual acuity of 20/20 in the right 
eye, and 20/30 in the left eye.  Mild cataract was noted in 
each eye.  The veteran ordered new glasses with a new 
prescription.

The veteran also submitted numerous written statements that 
described his stressful events in service, and copies of 
personal photographs and newspaper clippings in support of 
his claims.

II.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (CAVC) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the CAVC held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The CAVC acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In a June 2003 letter, the RO informed the appellant of its 
duty to assist him in substantiating her claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the appellant was advised, by virtue of a detailed 
April 2000 statement of the case (SOC) and March 2003 and 
April 2004 supplemental statements of the case (SSOCs) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claims.  We therefore believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish entitlement to service connection for 
the cause of the veteran's death.  The appellant responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the April 
2004 SSOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  All the above notice documents 
must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, 
supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38  
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005).  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.  Service connection may also be granted for 
aggravation of a preexisting disability. See 38 C.F.R. § 
3.306.

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  VAOPGCPREC 82-90 (July 18, 1990) (a 
reissue of General Counsel opinion 01-85 (March 5, 1985)) in 
essence held that a disease considered by medical authorities 
to be of familial (or hereditary) origin by its very nature 
preexists a claimant' s military service, but could be 
granted service connection if manifestations of the disease 
in service constituted aggravation of the condition.  
Congenital or developmental defects, as opposed to diseases, 
could not be service-connected because they are not diseases 
or injuries under the law; however, if superimposed injury or 
disease occurred, the resultant disability might be service-
connected.  Id.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the Federal Circuit Court, which has stated, 
"a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).


1.  Bilateral Foot Fungus

The veteran has contended that service connection should be 
granted for a bilateral foot fungus.  Although the evidence 
shows that the veteran currently has chronic onychomycosis of 
the left great and little toenails, no competent medical 
evidence has been submitted to show that this disability is 
related to service or any incident thereof.  On the other 
hand, the record reflects that his feet were normal on 
separation from service, and that the first post-service 
evidence of record of onychomycosis is from 1999, more than 
38 years after the veteran's separation from service.  In 
short, no medical opinion or other medical evidence relating 
the veteran's chronic onychomycosis involving the left great 
and left little toenails to service or any incident of 
service has been presented.  

Accordingly, the Board findings that the preponderance of the 
objective medical evidence of record is against the claim for 
service connection for a bilateral foot fungus.  Thus, this 
claim must be denied.  38 U.S.C.A. §§ 1131, 5107(b); 38 
C.F.R. §§ 3.303, 3.304.

2.  Vision Loss, Claimed as Decreased Vision

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  In addition, "[t]he usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment . . . will not be considered 
service-connected unless the disease or injury is otherwise 
aggravated by service."  38 C.F.R. § 3.306(b)(1)

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of preexistence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims, in Cotant v. Principi, 17 Vet. App. 116 
(2003), has identified that apparent conflict between the 
statute and regulation, and the VA General Counsel has issued 
a precedential opinion, VAOPGCPREC No. 3-2003 (July 16, 
2003), holding subsection 3.304(b) to be invalid insofar as 
it requires a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.  In conformity with the 
Court's analysis and the GC opinion, the Board cites 38 
C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the pre-existing condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court has held that the 
presumption of soundness upon entry into service may not be 
rebutted without "contemporaneous clinical evidence or 
recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Subsequently, however, the Court of 
Appeals for the Federal Circuit explained the Miller decision 
by noting that "[n]othing in the court's opinion suggests 
that without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might 
be."  Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 
2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The Court of Appeals for Veterans Claims has consistently 
stated that "temporary or intermittent flare-ups during 
service of a pre-existing injury or disease are not 
sufficient to be considered 'aggravation in service' unless 
the underlying condition, not just the symptoms, has 
worsened."  See Maxson v. West, 12 Vet. App. 453, 458 
(1999), citing Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991); see also Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).

In sum, the law as recently interpreted under Cotant v. 
Principi, supra, and VAOPGCPREC 3-2003, mandates that, to 
rebut the presumption of sound condition upon entry into 
service under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  See Wagner v. Principi, 370 F.3d. 
1089, 1096 (Fed. Cir. 2004).

During the pendency of this appeal the regulation governing 
the presumption of soundness and aggravation was revised, 
effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 
2005) (to be codified at 38 C.F.R. § 3.304(b)).  The amended 
regulation conforms to the Federal Circuit precedent in 
Wagner v. Principi, supra, requiring that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue preexisted entry into service and that the disability 
was not aggravated by service before the presumption of 
soundness on entrance into active service may be rebutted.

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered. See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 
3-2000 (Apr. 10, 2000).  Here, the veteran and his 
representative were not provided with a copy of the new 
regulation.  However, the changes to the cited regulation do 
not affect the ultimate disposition of this appeal; if 
anything, the amended regulation establishes a somewhat 
lesser burden upon the claimant.   

As to the claimed vision loss, the Board notes that there are 
no pre-service medical records that describe treatment for 
poor visual acuity.  However, the evidence in this case 
clearly and unmistakably establishes that, when he was 
examined for entry into service in January 1958, the 
veteran's uncorrected right and left eye visual acuity was 
20/400, although when examined for discharge, his uncorrected 
visual acuity was 20/20 in each eye and a visual defect was 
not noted at that time.

Therefore, the Board concludes that the overall evidence 
clearly and unmistakably establishes that a visual defect for 
distance vision in his right eye that pre-existed the 
appellant's military service.  No record disputes the 
conclusion that the veteran's vision loss existed at the time 
he entered military service.  Based upon a review of all the 
objective medical evidence of record, the presence of that 
preexisting vision loss is unmistakable, and the presumption 
of soundness at entry has been rebutted.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b); see also Vanerson v. West, 12 
Vet. App. 254 (1999) (citing Webster's New World Dictionary 
1461 (3rd Coll. Ed. 1988) that "unmistakable" means that an 
item cannot be misinterpreted and misunderstood, i.e., it is 
undebatable).  See also Wagner v. Principi, supra.

Before the presumption of aggravation may be applied, it must 
be shown by competent medical evidence that the disorder 
underwent an increase during service, unless there is a 
specific finding that the increase was due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Thus, the 
next question, under the second prong of the Wagner analysis, 
is whether the evidence clearly and unmistakably demonstrates 
that the pre-existing disability was not aggravated during 
service.  See Wagner v. Principi, 370 F.3d at 1097.  As 
discussed below, the objective and competent medical evidence 
of record reflects that there was no permanent aggravation of 
the claimed vision loss during service.

Here, the SMRs reflect the veteran's lack of left and right 
eye distance visual acuity.  The most current VA evaluation 
in March 1999 diagnosed myopia and presbyopia.  Myopia, more 
commonly known as nearsightedness, is defined as an error of 
refraction.  See Dorland's Illustrated Medical Dictionary 
1094 (28th ed. 1994).  Presbyopia, more commonly known as 
farsightedness, is defined as impairment of vision due to 
advancing years or old age.  Id. at 1349. Myopia and 
prebyopia are a congenital or development disorders that are 
not generally eligible for disability compensation.  See 38 
C.F.R. § 3.303(c).  Of great significance is the fact that 
there is no medical evidence that these conditions ever 
worsened in service, nor is there any medical evidence to 
show that the veteran's myopia or presbyopia were subject to 
a superimposed disease or injury during service.  In fact, in 
March 1999, the VA ophthalmologist who examined the veteran 
reported uncorrected visual acuity of 20/400 in each eye and 
that the veteran's ocular heath was excellent.  Such findings 
are essentially identical to those noted in January 1958.  
Moreover, the July 2003 private optometry record reflects 
similar visual acuity findings.
 
While VA outpatient medical records, dated in 1999 and 2000, 
indicate that the veteran may have glaucoma, and the July 
2003 statement from Dr. J.C. describes a mild cataract in 
each eye, there is no medical evidence of record to show that 
either glaucoma or a cataract is related to service, or any 
incident thereof. 

Thus, the probative and objective medical evidence of record 
clearly and unmistakably demonstrates that the veteran's pre-
existing vision loss was not permanently aggravated during 
military service.  See Wagner v. Principi, supra; see also 
VAOPGCPREC 3-2004.  Accordingly, the Board finds that the 
preponderance of the objective medical evidence of record is 
against the claim for service connection for vision loss, 
claimed as decreased vision.  Thus, this claim must be 
denied.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.303, 
3.304, 3.306.
3.  Post-Traumatic Stress Disorder, to include Depression

The veteran also seeks service connection for PTSD.  
Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997). The diagnosis of PTSD must 
comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125 (2002).  

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If 
the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of § 3.1(y) of 
this part and the claimed stressor is related to 
that prisoner-of- war experience, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent 
with the circumstances, conditions and hardships of 
the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in- service stressor.

64 Fed. Reg. 32,807 (June 18, 1999), now codified at 38 
C.F.R. § 3.304(f) (2004) (effective March 7, 1997).  That 
amendment implemented the Cohen decision, which had held that 
38 C.F.R. § 3.304(f) did not adequately reflect the law of 
the governing statute, 38 U.S.C.A. § 1154(b).  The effective 
date of the amendment was March 7, 1997, the date the Cohen 
decision was issued by the Court.

More recently, section 3.304(f) was again amended, with 
specific regard to PTSD claims based upon personal assault.  
See 67 Fed. Reg. 10,330 (March 7, 2002), codified at 38 
C.F.R. § 3.304(f).  The effective date of the amendment was 
March 7, 2002, the date of its issuance as a final rule.  

As noted above, when a law or regulation changes during the 
pendency of a claim and/or appeal, both the old and new 
versions must be considered.  VAOPGCPREC 7-2003; VAOPGCPREC 
3-2000.  Here, we observe that the RO, in its discussion of 
PTSD in the August 1999 rating decision, referred to the 
obsolete, "clear diagnosis" version of the regulation, but 
the April 2000 SOC contains the revised version of the 
regulation..  As a result, the Board is of the opinion that 
all due process requirements were met.

The medical evidence of record reflects that, in March 1999, 
a VA examiner diagnosed PTSD, attributed to a civilian trauma 
in 1991.  This finding is consistent with the 1992 disability 
medical records which associate the veteran's stress and 
anxiety with his beating in a 1991 altercation when he 
attempted to assist a partner who was assaulted.  There is no 
medical opinion or other medical evidence relating the 
veteran's PTSD to service or any incident of service.    

The Board acknowledges the veteran's numerous written 
statements that describe various alleged stressful events in 
service; however, although we are sympathetic with his claim, 
we find a lack of competent medical evidence in his favor.  
The Board is not permitted to engage in speculation as to 
medical causation issues, but "must provide a medical basis 
other than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  Here, a VA examiner attributed the veteran's 
diagnosed PTSD to a civilian incident in 1991, nearly 30 
years after his separation from active service. 

Furthermore, although the evidence shows that the veteran 
currently has mild depression, no competent medical evidence 
has been submitted to show that this disability is related to 
service or any incident thereof.  On the other hand, the 
record reflects that a psychiatric abnormality was not noted 
on separation from service and the first post service 
evidence of record of depression is from 1992, more than 30 
years after he left service.  No medical opinion or other 
medical evidence relating the veteran's depression to service 
or any incident of service has been presented.

In sum, the evidence preponderates against the appellant's 
claim of entitlement to service connection for PTSD, to 
include depression, and his claim must be denied.  
38 U.S.C.A. §§ 1131; 38 C.F.R. §§ 3.303, 3.304.

4.  Back Disorder, Variously Identified as Chronic Arthritis 
of
the Lumbosacral Spine with Left Lower Extremity
Neuropathy and Radiculopathy

The veteran has also contended that service connection should 
be granted for a back disorder, variously identified as 
chronic arthritis of the lumbosacral spine with left lower 
extremity neuropathy and radiculopathy.  Although the 
evidence shows that the veteran currently has a back 
disorder, no competent medical evidence has been submitted to 
show that this disability is related to service or any 
incident thereof.  In fact, review of the record discloses 
that his spine was normal on separation from service, and the 
first post-service evidence of record of a back disorder is 
from 1992, more than 30 years after service.  In short, no 
medical opinion or other medical evidence relating the 
veteran's back disorder, variously identified as chronic 
arthritis of the lumbosacral spine with left lower extremity 
neuropathy and radiculopathy, to service or any incident of 
service has been presented.

In sum, the evidence preponderates against the appellant's 
claim of entitlement to service connection for a back 
disorder, variously identified as chronic arthritis of the 
lumbosacral spine with left lower extremity neuropathy and 
radiculopathy, and his claim must be denied.  38 U.S.C.A. 
§§ 1131; 38 C.F.R. §§ 3.303, 3.304.

5.  Summary as to All Claims

The appellant is certainly capable of providing probative 
evidence of any symptomatology that he has experienced, but a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Routen v. Brown, supra; Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
appellant has not submitted any medical opinion or other 
medical evidence that supports his claims. Moreover, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the appellant 
has a bilateral foot fungus, vision loss, PTSD, to include 
depression, or a back disorder related to service or any 
incident thereof.  38 U.S.C.A. §§ 1131, 5107(a); 38 C.F.R. §§ 
3.303, 3.304, 3.306.

As discussed above, we have considered the doctrine of 
reasonable doubt.  Under that doctrine, when there is an 
approximate balance between evidence for and against a claim, 
the evidence is in equipoise, there is said to be a 
reasonable doubt, and the benefit of such doubt is given to 
the claimant.  38 U.S.C.A. § 5107(b); see Schoolman v. West, 
12 Vet. App. 307, 310-11 (1999); 38 C.F.R. § 3.102.  However, 

when the evidence for and against a claim is not in 
equipoise, then there is a preponderance of evidence either 
for or against the claim, there is no reasonable doubt, and 
the doctrine is inapplicable.  Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  Based upon the evidence of record, service 
connection for a bilateral foot fungus, vision loss, PTSD, 
and a back disorder must be denied.


ORDER

Service connection for bilateral foot fungus is denied.

Service connection vision loss, claimed as decreased 
vision, is denied.

Service connection post-traumatic stress disorder, to 
include depression, is denied.

Service connection for a back disorder, variously 
identified as chronic arthritis of the lumbosacral spine 
with left lower extremity neuropathy and radiculopathy, is 
denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


